239 U.S. 621 (1916)
ROGERS
v.
HENNEPIN COUNTY.
No. 411.
Supreme Court of United States.
Argued December 6, 1915.
Decided January 17, 1916.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
Mr. H.V. Mercer for appellants.
Mr. Lyndon A. Smith, Attorney General of the State of Minnesota, with whom Mr. William J. Stevens and Mr. John M. Rees were on the brief, for appellees.
MR. JUSTICE McREYNOLDS delivered the opinion of the court.
Three complainants, claiming to represent themselves and others like situated (numbering altogether 550), instituted this proceeding in equity against Hennepin County, Minnesota, and certain of its officers, in the District Court of the United States, seeking an injunction to prevent collection of a tax under forty dollars assessed against each of them, for the year 1913, on account of his membership in the Minneapolis Chamber of Commerce. *622 Defendants challenged the court's power to entertain the cause upon the ground that the amount in controversy as to each complainant is the sum charged against him and demands against all cannot be aggregated in order to confer jurisdiction. The District Court sustained this objection upon authority of Wheless v. St. Louis, 180 U.S. 379, and dismissed the bill. It committed no error in so doing, and its judgment is
Affirmed.


*623 SUPREME COURT OF THE UNITED STATES.

OCTOBER TERM, 1915.
IT IS ORDERED that General Order in Bankruptcy No. 21 be amended so as to read as follows:

XXI.

PROOF OF DEBTS.
1. Depositions to prove claims against a bankrupt's estate shall be correctly entitled in the court and in the cause. When made to prove a debt due to a partnership, it must appear on oath that the deponent is a member of the partnership; when made by an agent, the reason the deposition is not made by the claimant in person must be stated; and when made to prove a debt due to a corporation, the deposition shall be made by the treasurer, or, if the corporation has no treasurer, by the officer whose duties most nearly correspond to those of treasurer; if the treasurer or corresponding officer is not within the district wherein the bankruptcy proceedings are pending, the deposition may be made by some officer or agent of the corporation having knowledge of the facts. Depositions to prove debts existing in open account shall state when the debt became or will become due; and if it consists of items maturing at different dates the average due date shall be stated, in default of which it shall not be necessary to compute interest upon it. All such depositions shall contain an averment that no note has been received for such account, nor any judgment rendered thereon. Proofs of debt received by any trustee shall be delivered to the referee to whom the cause is referred.
(Promulgated November 1, 1915.)